         Case 1:21-cr-00028-APM Document 121 Filed 03/31/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :      CRIMINAL NO. 21-cr-28 (APM)
               v.                             :
                                              :
THOMAS CALDWELL,                              :
DONOVAN CROWL,                                :
JESSICA WATKINS,                              :
SANDRA PARKER,                                :
BENNIE PARKER,                                :
GRAYDON YOUNG,                                :
LAURA STEELE,                                 :
KELLY MEGGS,                                  :
CONNIE MEGGS,                                 :
KENNETH HARRELSON,                            :
ROBERTO MINUTA, and                           :
JOSHUA JAMES,                                 :
                                              :
                       Defendants.            :



   UNITED STATES’ MOTION TO DISCLOSE SEALED FILINGS IN DISCOVERY

       The United States of America hereby moves this Court for an order authorizing disclosure

of search warrants and court orders pursuant to 18 U.S.C. § 2703(d), and the applications and

affidavits in support thereof, which are currently under seal, for the limited purpose of producing

them to defense counsel as discovery in this case, pursuant to an appropriate protective order.

       Defendants are charged via indictment with offenses related to the attack on the United

States Capitol on January 6, 2021. All twelve defendants are charged with conspiracy, in violation

of 18 U.S.C. § 371; obstruction of an official proceeding, in violation of 18 U.S.C. § 1512(c)(2);

and entering a restricted building without lawful authority, in violation of 18 U.S.C. § 1752(a)(1).

Ten of the defendants are also charged with destruction of government property and aiding and
         Case 1:21-cr-00028-APM Document 121 Filed 03/31/21 Page 2 of 4




abetting, in violation of 18 U.S.C. §§ 1361, 2. Additionally, Defendants Caldwell and Young are

charged with obstruction – tampering with documents, in violation of 18 U.S.C. § 1512(c)(1).

       Consistent with Federal Rule of Criminal Procedure Rule 16, the government intends to

produce search warrants and 2703(d) orders, as well as any supporting materials for these warrants

and court orders, in discovery in the above-captioned case(s) and to any co-defendants who may

later be joined. These materials are currently under seal. The government accordingly seeks this

Court’s permission to disclose these materials, but the government also requests that the

documents remain under seal, that is, not made public on the Court’s docket, because –

notwithstanding disclosure to these particular defendants – disclosure of the above-described

documents may:

      Jeopardize an ongoing federal criminal investigation by revealing the existence of that
       investigation to potential targets and subjects of the investigation;

      Reveal non public information about one or more targets or subjects of the investigation
       who have not been charged with a crime in the relevant investigation and such information
       could lead to adverse financial and/or social consequences for such person(s); and

      Reveal matters in violation of federal law, such as Rule 6(e) of the Federal Rules of
       Criminal Procedure and/or Title 26, United States Code, Section 6103.

Specifically, many of the affidavits in support of the search warrants obtained in the course of this

investigation reference, in unredacted fashion, uncharged members of the conspiracy, witness

statements, and grand jury information.

       It is appropriate that such filings remain filed under seal. The Court has the inherent power

to seal court filings when appropriate. See United States v. Hubbard, 650 F.2d 293, 315-16 (D.C.

Cir. 1980) (citing Nixon v. Warner Communications, Inc., 435 U.S. 589, 598 (1978)). More

particularly, the Court may keep such court filings under seal to continue to prevent serious


                                                 2
         Case 1:21-cr-00028-APM Document 121 Filed 03/31/21 Page 3 of 4




jeopardy to an ongoing criminal investigation when, as here, such jeopardy creates a compelling

governmental interest in preserving the confidentiality of the filings. See Washington Post v.

Robinson, 935 F.2d 282, 287-89 (D.C. Cir. 1991).

       The government is periodically reviewing these filings to determine whether the

justifications for sealing still exist. When the grand jury investigation in this matter concludes, the

government will review the all of the search warrants and 2703(d) orders and move to unseal these

filings with appropriate redactions, absent some compelling reason to keep certain of these filings

under seal.

       WHEREFORE, to expedite the government’s disclosure of discovery materials, and to

adequately protect the privacy interests of the persons identified therein and the integrity of the

government’s on-going investigations and the security of witnesses, the government requests that

the Court authorize the disclosure of the above-referenced sealed materials.


Dated: March 31, 2021


                                               Respectfully submitted,

                                               CHANNING PHILLIPS
                                               Acting United States Attorney
                                               D.C. Bar No. 415793


                                       By:
                                               Kathryn L. Rakoczy
                                               Assistant United States Attorney
                                               DC Bar No. 994-559




                                                  3
Case 1:21-cr-00028-APM Document 121 Filed 03/31/21 Page 4 of 4




                            Ahmed M. Baset
                            Troy A. Edwards, Jr.
                            Louis Manzo
                            Jeffrey S. Nestler
                            Assistant United States Attorneys
                            U.S. Attorney’s Office for the District of Columbia
                            555 4th Street, N.W.
                            Washington, D.C. 20530
                            Rakoczy Phone: (202) 252-6928
                            E-Mail Address: Kathryn.Rakoczy@usdoj.gov

                            /s/ Alexandra Hughes
                            Alexandra Hughes
                            Justin Sher
                            Trial Attorneys
                            National Security Division
                            United States Department of Justice
                            950 Pennsylvania Avenue
                            NW Washington, D.C. 20004




                               4
